Citation Nr: 1717108	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability other than onychomycosis, to include as due to exposure to herbicides.

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

5.  Entitlement to service connection for cardiac arrhythmia, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by: 	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1969 to August 1971, including service in the Republic of Vietnam during the Vietnam War.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the August 2008 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, hypertension, cardiac arrhythmia, and a skin rash.  

In an August 2010 rating decision, the RO granted service connection for onychomycosis and incorporated it into the Veteran's existing 20 percent disability rating for diabetes mellitus, type II.  The Veteran did not appeal that decision.  For that reason, the Board has recharacterized the skin issue on appeal not to include onychomycosis.

In December 2011, the Veteran testified at a video conference hearing before a Veterans Law Judge at the RO.  As explained below, the transcript of that hearing is no longer associated with the record.  

In June 2015, the Veteran was notified that the Veterans Law Judge who held the December 2011 hearing is no longer available to participate in the decision.  The Veteran was provided the opportunity to appear at another hearing before a different Veterans Law Judge.  The Veteran declined the opportunity and requested that the Board adjudicate his appeal based on the evidence of record.  

These issues were previously remanded by the Board in July 2012 and February 2016 for further development.  They have been returned to the Board for further review.  

In its July 2012 decision, the Board determined that the Veteran had timely filed a Notice of Disagreement (NOD) with a June 2011 rating decision denying service connection for ischemic heart disease and instructed the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case (SOC) on that issue.  The AOJ did so in November 2012.  Upon receipt of an SOC, a veteran has the greater of 60 days or the remainder of one year from the date of the rating decision at issue in which to file a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2014).  Because the Veteran did not perfect this appeal within the time allotted, this issue is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its February 2016 remand, the Board noted that multiple documents previously of record had not been scanned from the prior paper file into the new paperless appeals systems.  The Board instructed the AOJ to secure and rescan any and all available documents pertaining to the pending claims.  According to an April 2016 formal finding by VA's Appeals Management Center (AMC), the paper file was lost in transit between VA offices and rebuilt to the extent possible.  This rebuilding included the Veteran's VA treatment records and VA examination reports.  However, documents that remain missing include the Veteran's original claim, the  NOD, the SOC, the substantive appeal (VA Form 9), the hearing transcript, most of the Veteran's service treatment records, and his private treatment records.  In an April 2016 letter, the AOJ requested additional records from the Veteran but did not explain that the purpose for this request was that all previous submissions were lost.  The Board regrets the additional delay in this appeal but, because the Veteran was not informed that, unless he or his representative submits copies of any of these documents that they might possess, they cannot be considered in the adjudication of his appeal, a remand is necessary to make a further attempt to reconstruct the record to the extent possible.  

Because the lost documents include any in which the Veteran might have explained his contentions, other than October 2015 and December 2016  briefs by the Veteran's representative, the Veteran is encouraged to submit additional written argument.

In an October 2015 statement, the Veteran's representative contended that the Veteran's skin disability, hypertension, and cardiac arrhythmia are due to exposure to herbicides.  The VA examination reports address this contention with regard to a skin disability, but not hypertension or cardiac arrhythmia.  The Board notes that hypertension and cardiac arrhythmia are not among the disorders for which service connection is presumed given presumptive exposure to herbicides.  38 C.F.R. 3.309(e) (2016).  However, despite the presumptive regulations, a Veteran may establish service connection based on exposure to herbicides with proof of actual, direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  On remand, the AOJ should obtain medical opinions as to the possibility of service connection, notwithstanding the presumptive regulations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and inform them of the following: 

a) Much of the Veteran's claims file was lost in transit between VA offices and is no longer available for the Board to review.  The lost documents include the Veteran's original claim, the  Notice of Disagreement, the Statement of the Case, the substantive appeal (VA Form 9), the hearing transcript, most of the Veteran's service treatment records, and his private treatment records.  

b) If the Veteran or his representative have copies of any of these records, they should submit them to the Board; if they do not, it will be impossible for the Board to consider them in adjudicating the Veteran's appeal.

c) The record no longer contains any statement of the Veteran's contentions in this appeal, other than his representative's October 2015 and December 2016 briefs.  The Veteran is encouraged to submit additional written argument to replace that which has been lost.

2.  Provide the Veteran with a release form for medical records generated by a private treatment provider, including any he has previously submitted to VA, because those records are now lost.  If the Veteran returns the appropriate release, those records should be obtained and associated with the claims folder.  If the AOJ cannot obtain the records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any hypertension and cardiac arrhythmia.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current hypertension or cardiac arrhythmia had its origin in service or is related to the Veteran's active service, including as a result of his exposure to herbicide agents.

The examiner is advised that service connection can be established due to herbicide exposure by direct proof of causation, and that it is insufficient to conclude that there is no direct causation simply because hypertension and cardiac arrhythmia are not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.  

In reaching this determination, the examiner should take into account any lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

4.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


